

113 HR 3652 IH: No Identity Theft in Health Care Act of 2013
U.S. House of Representatives
2013-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3652IN THE HOUSE OF REPRESENTATIVESDecember 4, 2013Mr. Holding introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for penalties for aggravated identity theft facilitated by employment at an agency implementing the Patient Protection and Affordable Care Act.1.Short titleThis Act may be cited as the No Identity Theft in Health Care Act of 2013.2.Certain healthcare-related offensesSection 1028A of title 18, United States Code, is amended by inserting after paragraph (2):(3)Certain healthcare-related offensesWhoever, during and in relation to any felony violation enumerated in subsection (c), knowingly transfers, possesses, or uses, without lawful authority, a means of identification of another person, if that transfer, possession, or use was facilitated by being an officer or employee of the United States or of any department or agency thereof charged with the implementation of the Patient Protection and Affordable Care Act, shall, in addition to the punishment provided for such felony, be sentenced to a term of imprisonment of 5 years..